IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )

§ Crim. ID No. 1311014669

§ Cr. A. Nos. 14-03-0802-0803
COREY M. HARRELL, §
Defendant. §

Submitted: April 7, 2017
Decided: June 5, 2017

ORDER DENYING MOTION FOR POSTCONVICTION RELIEF

This 5th day of June, 2017, upon consideration of Corey M. Harrell’s
(“Harrell”) Motion For Postconviction Relief (D.I. 115); the State’s Response
thereto (D.I. 127); Attomey John P. Deckers Affldavit (D.I. 123); Harrell’s Reply
(D.I. 133) and the record in this matter, it appears to the Court that:

(l) The Defendant, Corey M. Harrell, fought With l7-year-old Darby
Ford over a cell phone that Was used to transact drug sales. Harrell lost the fight
and the phone. The next day, in an attempt to regain the phone, an armed Harrell
lured Ford to an apartment complex under the guise of a drug transaction Once
there, Harrell shot Ford twice. Ford Was killed. Harrell took the cell phone and
fled the crime scene. Three months later, Harrell Was found hiding out in

Philadelphia.

(2) Harrell Was indicted on March 17, 2014, for Murder in the First
Degree and Possession of a Firearm During the Commission of a Felony
(“PFDCF”) and he retained John P. Deckers, Esquire, in May 2014.l Mr. Deckers
first appeared on Harrell’s behalf later that month at his arraignment

On March 13, 2015, Harrell pleaded guilty to Murder Second Degree and
PFDCF. He did so in exchange for the reduction of the first degree murder charge
and a favorable joint sentencing recommendation2 FolloWing a presentence
investigation, Harrell Was sentenced on August 21, 2015, to serve: (a) for Murder
Second Degree - 40 years at Level V, suspended after 30 years for ten years at
Level IV, suspended after six months for two years at Level III; and (b) for PFDCF
- four years at Level V.3 The first 18 years of his cumulative sentence are
comprised of minimum terms of incarceration that must be imposed and cannot be

suspended.4

 

l Indictment, State v. Harrell, ID. No. 1311014669 (Del. Super. Ct. Mar. 17, 2014). See
DEL. CODE ANN. tit. 11, § 636 (2()13) (murder in the First degree); id. at § 1447A (a) & (b)
(possession of a firearm during the commission of a felony).

2 Plea Agreement and TIS Guilty Plea Form, State v. Corey M. Harrell, ID No.
1311014669 (Del. Super. Ct. Mar. 13, 2015) (“State and Defendant agree to recommend not less
than 32 years at LV, and no more than 36 years at Level V, combined.”).

3 Sentencing Order, State v. Corey M Harrell, ID No. 1311014669 (Del. Super. Ct. Aug.
21, 2015).

4 See DEL. CODE ANN. tit. 11, §§ 635 and 4205(b)(1) (2013) (second degree murder is a
class A felony With a minimum term of 15 years at Level V); id. at 1447A(b) (the minimum term
for possession of a firearm during the commission of a felony is three years at Level V).

_2_

(3) Harrell, acting pro se, filed this first and timely motion for
postconviction relief under Superior Court Criminal Rule 61.5 Harrell complains
he Was provided With ineffective assistance of counsel. According to him, Mr.
Deckers: (a) failed to investigate the case and potential defenses thereto; (b) failed
to adequately communicate With Harrell and provide adequate information related
to the evidence against him; (c) provided improper advice regarding the entry of a
guilty plea; and (d) allowed him to enter a guilty plea under “duress”.6 Harrell
submitted a motion and memorandum of law in support of his claims (D.I. 115),
Mr. Deckers submitted an affidavit per the Court’s order to expand the record (D.I.
123), the State submitted its response (D.I. 127), and Harrell submitted a reply
brief(D.l. 133).

(4) An inmate Who claims ineffective assistance of counsel must
demonstrate that: (a) his defense counsel’s representation fell below an objective
standard of reasonableness, and (b) there is a reasonable probability that but for

counsel’s errors, the result of the proceeding Would have been different.7 When

 

5 DelaWare Courts must consider Rule 61 ’s procedural requirements before addressing any

substantive issues. Maxion v. State, 686 A.2d 148, 150 (Del. 1996); State v. Jones, 2002 WL
31028584, at *2 (Del. Super. Ct. Sept. 10, 2002). Here, there are no procedural impediments to
consideration of Harrell’s ineffective assistance claims.

6 Def.’s Rule 61 Mot., at 3-26.

7 Strickland v. Washington, 466 U.S. 668, 694 (1984); see also Alslon v. State, 2015 WL
5297709, at *3 (Del. Sept. 4, 2015).

_3_

addressing the prejudice prong of the ineffective assistance of counsel test in the
context of a challenged guilty plea, an inmate must show “that there is a reasonable
probability that, but for counsel’s errors, he would not have pleaded guilty and
would have insisted on going to trial.”8 There is always a strong presumption that
counsel’s representation was reasonable,9 and “[i]t is not this Court’s function to

zzl()

second-guess reasonable trial tactics or reasonable advice regarding a plea

resolution. For “[e]ven the best criminal defense attorneys would not defend a

”H And there is, quite simply, a wide range of

particular client the same way.
legitimate decision making that might be made by a competent attorney.12 Lastly,
an inmate may not rely on conclusory statements that he suffered ineffective
assistance; he must instead plead all allegations of prejudice with particularity.13

(5) First, Harrell’s claim that Mr. Deckers failed to investigate and

explore potential defenses is belied by the record. Harrell says Mr. Deckers “failed

 

8 See Albury v. State, 551 A.2d 53, 59 (1988); Sartin v. State, 2014 WL 5392047, at *2
(Del. Oct. 21, 2014) (citing Hill v. Lockhart, 474 U.S. 52, 58-59 (1985)); State v. Hackett, 2005
WL 3060976, at *3 (Del. Super. Ct. Nov. 15, 2005).

9 See Wright v. State, 671 A.2d 1353, 1356 (Del. 1996).

‘0 State v. Dmmmond, 2002 WL 524283, at *1 (Del. Super. Ct. Apr. 1,2002).

" srrickland, 466 U.s. at 690.

12 Ia'. at 688-89; Moore v. Deputy Commissz`oner(s) of SCI~Huntinga'on, 946 F.2d 236, 246
(3d Cir. 1991) (even if reviewing court would advise another course).

13 See M0nr0e v. State, 2015 WL 1407856, at *5 (Del. Mar. 25, 2015) (citing Dawson v.
State, 673 A.2d 1186, 1196 (Del. 1996)).

_4_

to identify any favorable evidence . . . or present any probable defenses to the

’]4 and failed to “identify exactly what evidence was disclosed

State’s charges’
pursuant to the protective order that was not otherwise subject to disclosure in
advance of trial.”l5 Harrell provides neither record support for these assertions nor
an explanation as to what may have been missed. His mere conclusory allegations
of ineffective assistance of counsel do not establish that his counsel’s
representation was objectively unreasonable.16 And contrary to Harrell’s
contentions, the record demonstrates that Mr. Deckers met with Harrell regularly
pre-trial, engaged in multiple discussions of the evidence with him, and reviewed
with him numerous potential defenses.]7 While defense counsel has a general duty
to investigate, he need not travel blind alleys in hope they might lead to something

helpful to his client’s case.18 Together, Harrell and Mr. Deckers considered and

ruled out alibi, another shooter, Self-defense, mental health defenses, accident,

 

14 Def.’S Rule 61 Mot., at 6.
15 Def.’s Reply, at 3.
‘6 Dawson, 673 A.2d at 1196.

17 Def. Counsel’s Aff., at 5; ia'., Ex. E, at 3.

'8 See Alston, 2015 WL 5297709, at **2-3 (explaining that defense counsel is not required
to pursue all lines of investigation about potentially mitigating evidence). Sartl`n, 2014 WL
5392047, at *3 (not unreasonable to limit mental health investigation when there was no

indication client’s mental health issues rose to the level of a viable defense).

_5_

19 But Mr. Deckers went

lesser-offenses, and a general reasonable doubt defense.
further and discussed various of these defenses with Harrell’s family members and
identified why they were unlikely to be successful if presented at trial.20 Contrary
to Mr. Harrell’s belief, Mr. Deckers found that the protective order did not hinder
his trial preparation or communication with his client; in fact, it allowed him the
benefit of access to witness statements he would not have otherwise received until

far later.21

During his plea colloquy, Harrell stated that he had adequate time to
talk to Mr. Deckers about the evidence in his case, the defenses he may have to his
crimes, and that he was satisfied with Mr. Deckers’ representation Moreover, he
believed Mr. Deckers did all he could do for him in relation to the charges he was
facing.22 There being no contrary evidence, Harrell fails to show Mr. Deckers’
investigation of the case and potential defenses fell below an objective standard of

reasonableness Lastly, for a claim of ineffective assistance of counsel to prevail,

the defendant must make concrete allegations of actual prejudice and substantiate

 

19 Def. Counsel’s Aff., at 4-5; z`a'., Ex. E, at 3.

20 Def. Counsel’s Aff., at 5.

21 Ia’. at 4. See also State’s Aff., at 10-11 (discussing the need for the protective order and

the amount of circumstantial evidence against Harrell).

22 See Plea Colloquy Tr., ar 19-20.

3

them.2 There is also no showing that but for Mr. Deckers’ alleged “failure to

investigate,” Harrell would have insisted on proceeding to trial.24

(6) Second, Harrell’s claim that Mr. Deckers failed to communicate is
conclusory and without record support. Harrell alleges that Mr. Deckers failed to:
(a) provide him with adequate information related to the evidence against him
causing him to uninformedly enter his guilty plea; and (b) that Mr. Deckers failed
to adequately communicate the terms and conditions of the proffered plea
agreement The interaction outlined above evidences thorough communication
about the evidence and potential defenses. The record further demonstrates that
Mr. Deckers “reviewed each and every term, condition, and consideration [of the
plea agreement] with Harrell.”25 Mr. Deckers contemporaneously documented
during his ongoing representation that Harrell himself questioned whether he even
needed to review the evidence further because he (Harrell) “already knows what
the evidence is . . . and has no interest in reviewing the evidence any further.”26

The guilty plea colloquy confirms that Harrell’s decision to enter a guilty plea was

knowing, voluntary, and the product of an intelligent decision made with an

 

23 see Dawson v_ srare, 673 A.2d 1186, 1196 (Del. 1996); Wrighz, 671 A.2d at 1356.

24 See e.g., Alston, 2015 WL 5297709, at **3 (Del. 2015); Sartl'n, 2014 WL 5392047, at *2;
Dawson, 673 A.2d at 1196.

25 Def. Counsel’s Aff., at 9. See id. Ex. F.

26 1a EX. E, 612.

adequate opportunity to discuss all aspects of his case with Mr. Deckers.27 There is
simply no evidence of substandard representation here. And so, on this basis alone
Harrell’s claim of ineffective assistance must fail.28

(7) Third, Harrell argues that he received improper advice from Mr.
Deckers regarding his decision to enter the guilty plea. After discovery, reviewing
the evidence with Harrell (and his family), and thoroughly discussing various
defenses, Mr. Deckers noted it was Harrell who initiated the discussion regarding a
potential plea agreement as he recognized the quantum of evidence against him.29
Mr. Deckers outlined the substantial evidence against Harrell that he felt was
unrebutted: Harrell’s recent fight with Ford before the shooting, Ford’s theft of
Harrell’s cell phone followed by an unsuccessful attempt to replace it, the purchase
of a new cell phone, Harrell’s fingerprints on the cell phone box that was left in the
apartment where the shooting occurred, the phony drug transaction, and numerous
witnesses confirming Harrell’s presence at the murder scene.30 When discussing
the possibility of a plea agreement, Mr. Deckers in no way advised Harrell that he

had no chance at trial. To the contrary, he explained that “trials are won and lost in

 

27 See P1ea C6116quy Tr., at 9-10, 19-20.

28 See, e.g., State v. McGlotten, 2011 WL 987534, at *4 (Del. Super. Ct. Mar. 21, 2011) (“If
a defendant cannot establish both prongs, then the ineffective assistance of counsel claim fails.”).

29 Def. Counsel’s Aff., at 5. See ia'. Ex. E, at 2. Ia'. Ex. F.

30 Def. Counsel’s Aff., at 7.

the courtroom . . . and witnesses do not always act and testify in a manner
consistent with what’s contained in the reports.”3' That said, Mr. Deckers also
provided a realistic assessment of the risks at trial. Notwithstanding the State’s
strong case, the prosecutrix found that the facts and circumstances warranted a plea
offer.32 Yet, it is clear that as long as Harrell resisted any plea offer, Mr. Deckers
was fully prepared for trial and to mount the strongest defense he could muster.33
Again, other than conclusory allegations that are unsupported by the record,
Harrell has provided the Court with nothing that demonstrates either deficient
representation of or prejudice to Harrell. Mr. Deckers’s plea advice to Harrell was
sound.

(8) Lastly, Harrell’s claim that Mr. Deckers allowed him to enter into a
guilty plea under duress and that, but for Mr. Deckers’s errors, he would have
never pleaded guilty is unsupported by the record. During Harrell’s plea colloquy,
Mr. Deckers represented that he discussed the charge and potential sentence with
Harrell, and that Harrell understood the consequences of accepting the plea

agreement34 Subsequently, Harrell confirmed that Mr. Deckers explained the plea

 

2' 1a 615.
22 1a EX. E, at 1.
22 Def. Counsers Aff., 619.

34 Plea Colloquy Tr., at 6-9.

forms, the evidence in his case, and any possible defenses.35 Harrell also
confirmed that no one forced or threatened him into pleading guilty and that he
fully understood the plea agreement36 Put simply, there is no evidence of “duress”
in the record, There being no clear and convincing contrary evidence, Harrell is
bound by his answers on the guilty form and during his colloquy.37

(8) Harrell has not met his burden of demonstrating that l\/lr. Deckers’
representation fell below an objective standard of reasonableness or that, but for
counsel’s errors, he would not have pleaded guilty and instead proceeded to trial.

Accordingly, Harrell’s Motion For Postconviction Relief must be DENIED.

SO ORDERED this Sth day of.]une, 2017.

@Da/)

Paul R. Wallace, Judge

 

22 1a 6118-21.
26 Id. 61 18-20.

37 See Somerville v. State, 703 A.2d 629, 632 (Del. 1997); Smith v. State, 1996 WL 21050
(Del. Jan. 5, 1996).

_10_